Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit No. 99.14.a CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Proxy Statement/Prospectus and Statement of Additional Information constituting part of this Registration Statement on Form N-14, of our report dated May 27, 2008, relating to the financial statements and financial highlights of AFBA 5Star Fund, Inc., which appear in the March 31, 2008 Annual Report to Shareholders. /s/ Cohen Fund Audit Services, Ltd. Cohen Fund Audit Services, Ltd. Westlake, Ohio June 18, 2008
